
	

114 HR 2658 IH: Protecting Volunteer Firefighters and Emergency Responders Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2658
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Barletta introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not
			 taken into account as employees under the shared responsibility
			 requirements contained in the Patient Protection and Affordable Care Act.
	
	
 1.Short titleThis Act may be cited as the Protecting Volunteer Firefighters and Emergency Responders Act. 2.Emergency services, government, and certain nonprofit volunteers (a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and by inserting after paragraph (4) the following new paragraph:
				
					(5)Special rules for certain emergency services, government, and nonprofit volunteers
 (A)Emergency services volunteersQualified services rendered as a bona fide volunteer to an eligible employer shall not be taken into account under this section as service provided by an employee. For purposes of the preceding sentence, the terms qualified services, bona fide volunteer, and eligible employer shall have the respective meanings given such terms under section 457(e).
						(B)Certain other government and nonprofit volunteers
 (i)In generalServices rendered as a bona fide volunteer to a specified employer shall not be taken into account under this section as service provided by an employee.
 (ii)Bona fide volunteerFor purposes of this subparagraph, the term bona fide volunteer means an employee of a specified employer whose only compensation from such employer is in the form of—
 (I)reimbursement for (or reasonable allowance for) reasonable expenses incurred in the performance of services by volunteers, or
 (II)reasonable benefits (including length of service awards), and nominal fees, customarily paid by similar entities in connection with the performance of services by volunteers.
 (iii)Specified employerFor purposes of this subparagraph, the term specified employer means— (I)any government entity, and
 (II)any organization described in section 501(c) and exempt from tax under section 501(a). (iv)Coordination with subparagraph (A)This subparagraph shall not fail to apply with respect to services merely because such services are qualified services (as defined in section 457(e)(11)(C))..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.  